COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-032-CR
                                        NO.
2-09-033-CR
 
EUGENE VASQUEZ                                                              APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




The
State indicted appellant Eugene Vasquez for possession of a controlled
substanceCmethamphetamine, more than four
grams but less than two hundred grams. 
The indictment included a repeat-offender paragraph.  The State also indicted Vasquez for the
intentional possession of a firearm by a felon. 
This indictment also contained a repeat-offender paragraph.  Vasquez agreed to plead guilty to both
indictments and true to the repeat-offender paragraph included in the possession
of a firearm indictment.  In exchange,
the State agreed to waive the repeat-offender paragraph included in the
controlled-substance indictment.  Based
on his pleas, the jury found Vasquez guilty of both charges and the one
repeat-offender paragraph and sentenced him to twenty years=
confinement for each chargeChis
sentences are to run concurrently.
Vasquez=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion. 
Counsel=s brief and motion meet the
requirements of Anders v. California by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds for
relief.  386 U.S. 738, 87 S. Ct. 1396 
(1967).  We gave Vasquez an opportunity
to file a pro se brief, but he did not file one.  The State declined to file a brief in
response as well.




Once an
appellant=s court-appointed attorney files
a motion to withdraw on the ground that the appeal is frivolous and fulfills
the requirements of Anders, this court is obligated to undertake an
independent examination of the record.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922B23 (Tex.
App.CFort
Worth 1995, no pet.).  Only then may we grant
counsel=s motion
to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82B83, 109 S. Ct. 346, 351 (1988).
We have
carefully reviewed the record and counsel=s
brief.  We agree with counsel that this
appeal is wholly frivolous and without merit; we find nothing in the record
that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.
Crim. App. 2006).  Accordingly, we grant
counsel=s motion
to withdraw and affirm the trial court=s judgment.
 
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and
MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 17, 2009




[1]See Tex. R. App. P. 47.4.